PER CURIAM HEADING








                                        NO.
12-07-00133-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
DAVID SMITH,        §          APPEAL
FROM THE 
APPELLANT
 
V.        §          COUNTY
COURT OF
 
JEREMY CONNER,
APPELLEE   §          HENDERSON
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            This appeal
is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.3.  Pursuant to Rule 32.1, Appellant’s docketing
statement was due to have been filed at the time the appeal was perfected,
i.e., April 9, 2007.  See Tex. R. App. P. 32.1.  On April 10, 2007, this court notified
Appellant that he should file a docketing statement within ten days if he had
not already done so.  In a separate notice
on the same date, this court requested that Appellant remit the filing fee on
or before April 20, 2007.
            Appellant
did not file the docketing statement or remit the filing fee as requested in
the April 10, 2007 notices.  This
court issued another notice on May 3, 2007 advising Appellant that his
docketing statement was past due and that the filing fee had not been
received.  See Tex. R. App. P. 5.  The notice further provided that unless the
docketing statement and filing fee were filed on or before May 14, 2007, the
appeal would be presented for dismissal in accordance with Texas Rule of
Appellate Procedure 42.3.  The date for
filing the docketing statement and the filing fee has passed, and Appellant has
not complied with the court’s request. 
Because Appellant has failed, after notice, to comply with Rules 5
and 32.1, the appeal is dismissed.  See
Tex. R. App. P. 42.3(c).
Opinion delivered May 23, 2007.
Panel consisted of Worthen, C.J.,
Griffith, J., and Hoyle, J.
 
(PUBLISH)